DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemura (US Pub No. 2015/0363657).
	Regarding claim 1, Shigemura teaches a driving teaching device for a vehicle (See abstract) comprising: 
a visual attraction portion configured to guide, as an attractive display, a visual line of a driver to a confirmation object to which a safety confirmation is to be executed by the driver (See [0122]-[0124] teaches two displays for directing the user’s attention); and
a confirmation determination portion configured to determine whether the driver executes the safety confirmation to the confirmation object (See [0127]-[0129] which teaches a camera for confirming user’s line of sight is directed to the display), the driving teaching device further comprising:  
a reaction determination portion configured to determine a reaction degree of the driver to the attractive display (See [0127]-[0128] teaches measuring the duration between the display activating and the user’s line of sight on the display); and
a feedback portion configured to provide information based on the reaction degree determined by the reaction determination portion when the confirmation determination portion determines that the driver executes the safety confirmation to the confirmation object (See [0129] teaches providing information based on the alertness level which is determined based on the reaction duration.),
wherein the reaction determination portion determines a reaction time as the reaction degree (See [0127]-[0128]), and
wherein the reaction time is defined from a time point at which the visual attraction portion guides, as the attractive display, the visual line of the driver to the confirmation object to which the safety confirmation is to be executed by the driver to a time point at which the confirmation determination portion determines that the driver executes the safety confirmation to the confirmation object (See [0127]-[0128]).
Regarding claim 9, Shigemura teaches a proficiency factor determination portion configured to determine a proficiency factor of the safety confirmation of the driver using the reaction degree of the driver determined by the reaction determination portion (See [0129] teaches providing information based on the alertness level which is determined based on the reaction duration.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683